Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 16-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16, 17, 22, 24, 25, 28, 29, 32, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (Pub No. US 2009/0221131 A1, hereinafter Kubota).
With regards to claim 14, Kubota teaches a process for transferring a thin layer comprising a first material onto a support substrate comprising a second material, the first and the second materials having different coefficients of thermal expansion (see Fig. 1A-1E, thin layer 15 with support substrate 12, both have different CTEs, see ¶39, ¶42, thin layer 13 and support substrate 12 are different materials), the process comprising: 
providing a donor substrate comprising an assembly of a thick layer of the first material and a handle substrate, a coefficient of thermal expansion of the handle substrate being similar to that of the support substrate, and the donor substrate having a main face on the thick layer (see Fig. 1A-1E, donor substrate with handle substrate 11 with thick layer 13, CTE of 11 similar to CTE of 12, see ¶67, layers materials of 11 and 12 can be same material), 
introducing light species into the thick layer to generate an embrittlement plane therein and to define the thin layer between the embrittlement plane and the main face of the donor substrate (see Fig. 1C, light species introduced to form embrittlement plane 14);
assembling the main face of the donor substrate with one face of the support substrate (see Fig. 1D, donor substrate with 11/13 assembled to support substrate 12); and
detaching the thin layer from the embrittlement plane, the detachment comprising application of a heat treatment while the thick layer is assembled to and positioned between the handle substrate and the support substrates that have similar coefficients of thermal expansion are different than the coefficient of thermal expansion of the first material (see Fig. 1D, detaching thin layer 13 with heat, ¶49, thick layer 13 between handle substrate 11 and support substrate 12; CTEs of handle 11 and support 12 with similar coefficients since they are same material, but different from CTE of first material 15, see ¶42, first material 15/13/14 comprised of a material different from layers 11/12);
wherein the coefficient of thermal expansion of the first material of the thick layer and the coefficient of thermal expansion of the second material of the support substrate differ by at least 10% at room temperature (see Fig. 1A-1E, see ¶37 and ¶42, the materials for second material/support 12 and thick layer 13 can be selected in which difference of CTE of selected materials is at least 10% at room temperature (i.e. sapphire (12) vs. silicon (13) for example)).

With regards to claim 16, Kubota teaches the process of claim 15, wherein a difference in coefficient of thermal expansion of the handle substrate and that the coefficient of thermal expansion of the support substrate is less, as an absolute value, than the difference in coefficient of thermal expansion of the thick layer and the coefficient of thermal expansion of the support substrate (see ¶37, ¶42, handle 11 material, support substrate 12, and thick layer 13 can be selected in which CTE diff of 11 and 12 is less than CTE diff of 12 and 13 (i.e. material 11 and 12 can be SiC (11) and AlN (12) which have CTE diff less than CTE diff of AlN (12) and Si (13) for example).

With regards to claim 17, Kubota teaches the process of claim 16, wherein the implanted light species comprise hydrogen and/or helium ions (see ¶44).

With regards to claim 22, Kubota teaches the process of claim 14, wherein the handle substrate has a thickness equal to a thickness of the support substrate (see ¶60 as an example).

With regards to claim 24, Kubota teaches the process of claim 14, wherein the donor substrate comprises a source substrate bonded to the handle substrate (see Fig. 1A-1E, donor substrate comprises a source substrate 13 on handle 11).

With regards to claim 25, Kubota teaches the process of claim 24, wherein the source substrate bonded to the handle substrate by molecular adhesion (see Fig. 1A-1E, source substrate 13 bonded to handle 11 with molecular adhesion).

	With regards to claim 28, Kubota teaches the process of claim 14, wherein a difference in coefficient of thermal expansion of the handle substrate and that the coefficient of thermal expansion of the support substrate is less, as an absolute value, than the difference in coefficient of thermal expansion of the thick layer and the coefficient of thermal expansion of the support substrate (see claim 16).

	With regards to claim 29, Kubota teaches the process of claim 14, wherein the implanted light species comprise hydrogen and/or helium ions (see claim 17).

	With regards to claim 32, Kubota teaches the process of claim 14, wherein the support substrate comprises silicon (see ¶37, support substrate 12 can be silicon).

	With regards to claim 33, Kubota teaches the process of claim 14, wherein the handling substrate is of the same composition as the support substrate (see ¶37, handle 11 and support 12 can be same composition).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 18-21, 23, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota as applied to claims 17 and 14 above.
With regards to claims 18 and 30, Kubota is silent teaching the process of claims 17 and 14, wherein the first material comprises a ferroelectric material.
It would have been obvious to a person having ordinary skill in the art at the time of filing to
select a known material based on suitability for intended use (see MPEP 2144.07). Here, one of ordinary
skill may elect to apply the claimed methods to transfer thin films of ferroelectric materials as well for a specific application/purpose.

With regards to claims 19 and 31, Kubota is silent teaching the process of claims 18 and 30, wherein the first material comprises a ferroelectric material selected from among LiTaO3, LiNbO3, LiAlO3, BaTiO3, PbZrTiO3, KNbO3, BaZrO3, CaTiO3, PbTiO3 and KTaO3.
Examiner hereby takes official notice that the claimed materials are notoriously well-known
ferroelectric materials within the semiconductor industry. 

	With regards to claim 20, Kubota teaches the process of claim 19, wherein the support substrate comprises silicon (see ¶37, support substrate 12 can be silicon).

	With regards to claim 21, Kubota teaches the process of claim 20, wherein the handling substrate is of the same composition as the support substrate (see ¶37, handle 11 and support 12 can be same composition).

	With regards to claim 23, Kubota is silent teaching the process of claim 14, wherein the thick layer has a thickness of between 10 and 400 micrometers.
	It would have been obvious to one of ordinary skill to determine the optimum thickness (see /n
re Aller, Lacey, and Hall (10 USPQ 233-237). It is not inventive to discover optimum or workable ranges
by routine experimentation. Note that the specification contains no disclosure of either the critical
nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to
be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant
must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d
1934, 1936 (Fed. Cir. 1990)). Here, one would arrive at the claimed thickness in order to fulfill size
requirements for a particular application.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota as applied to claim 24 above, and further in view of Abir et al. (Pub No. US 2011/0192343 A1, hereinafter Abir).
	With regards to claim 26, Kubota is silent teaching the process of claim 24,
further comprising thinning of the source substrate to provide the thick layer.
In the same field of endeavor, Abir teaches a method in which the source substrate is reused
again by polishing the surface after a cycle of transfer of a thin film from the source substrate (see ¶97).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of
filing to thin the source substrate by polishing in order to allow the user to recycle the use of the source
substrate for subsequent thin film transfers as taught by Abir.

	With regards to claim 27, Abir teaches the process of claim 26, wherein thinning the source
substrate comprises at least one process selected from among milling the source substrate, chemical-
mechanical polishing of the source substrate, and etching of the source substrate (see ¶97).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML